Exhibit PRESS RELEASE FOR IMMEDIATE RELEASE Contact: Phone: Fax: Peter J. Meier, CFO (610) 359-6903 (610) 359-6906 ALLIANCE BANCORP, INC. OF PENNSYLVANIA REPORTS FIRST QUARTER RESULTS AND REGULAR QUARTERLY CASH DIVIDEND. Broomall, Pennsylvania.April 24, 2009 – Alliance Bancorp, Inc. of Pennsylvania (the “Company”) (NASDAQ Global Market:ALLB) announced today results for the quarter ended March 31, 2009.The Company also announced that its Board of Directors has declared a regular quarterly cash dividend on the common stock of the Company of $.03 per share, payable on May 22, 2009 to shareholders of record at the close of business on May 8, 2009. The Company reported net income of $411,000 or $.06 per share for the quarter ended March 31, 2009 as compared to net income of $42,000 or $.01 per share for the quarter ended March 31, 2008.Net interest income increased $288,000 or 11.3% to $2.8 million, while other income increased $333,000 to $290,000 for the quarter ended March 31, 2009 as compared to the same period in 2008.Other expenses increased $159,000 or 6.5% to $2.6 million while the provision for loan losses decreased $90,000 for the quarter ended March 31, 2009 as compared to the same period in 2008.The provision for income taxes increased $183,000 for the quarter ended March 31, 2009 as compared to the same period in 2008. Mr.
